UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the Fiscal Year Ended: September30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-35840 Model N, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 77-0528806 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Seaport Boulevard, Suite 400 Pacific Shores Center – Building 6 Redwood City, California (Address of Principal Executive Offices) (Zip Code) (650) 610-4600 (Registrant’s Telephone Number, Including Area Code)
